Citation Nr: 0434024	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-01 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for spinocerebellar 
degeneration (with peripheral neuropathy), claimed to be 
secondary to Agent Orange exposure. 

2.  Entitlement to a rating in excess of 10 percent for 
laceration scars of the lower lip and chin. 

3.  Entitlement to a compensable rating for periodontal 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which denied the 
benefit sought.  

In March 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  During the hearing he gave 
testimony with regard to issues involving a rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD) and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The Board notes that the RO last 
addressed the evaluation of the veteran's PTSD and his claim 
for TDIU in an unappealed November 2002 rating decision.  The 
veteran's statements during the hearing amount to new claims 
that have yet to be addressed by the agency of original 
jurisdiction (AOJ).  Both issues are referred to the RO for 
appropriate action.

The veteran has also initiated an appeal as to the issues of 
entitlement to a rating in excess of 10 percent for 
laceration scars on the lower lip and chin and entitlement to 
a compensable rating for periodontal disease.  While the 
Board does not yet have jurisdiction over those issues, 
further action on those issues is mandated, and they will 
also be addressed in the Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Additional evidence was received at the March 2004 hearing 
with a waiver of RO review.  However, the veteran and his 
wife appeared on the wrong day for their hearing, and without 
their representative.  The representative indicated in a 
faxed statement that he would be there to review the file and 
offer further comment the next day.  The record contains 
nothing further from the representative. 

Evidence received during the March 2004 hearing included 
treatment records from the Castle Point VA facility where the 
veteran was seen for neurology consultations from July to 
September 2002.  Testimony during the hearing indicates that 
there may be additional, outstanding records of pertinent 
medical treatment, which have not been added to the claims 
file.  Additional development is in order.    

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  An appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In a July 2003 rating decision, the RO denied a rating in 
excess of 10 percent for the veteran's service-connected 
laceration scars of the lower lip area and a compensable 
rating for his service-connected periodontal disease.  Notice 
of this decision was sent to the veteran on July 29, 2003.  
He submitted a statement expressing disagreement with these 
ratings in August 2003, within one year of the notice; it 
appears that no subsequent SOC was ever issued with regard to 
these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that these issues 
remain pending in appellate status (see 38 C.F.R. § 3.160(c)) 
and require further action.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 19.26.  In this regard, it is noteworthy that these 
claims are not before the Board at this time and will only be 
before the Board if the veteran files a timely substantive 
appeal.  The Board's actions regarding these issues are taken 
to fulfill the requirements of the Court in Manlincon.  

Consequently, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
issues of entitlement to a rating in 
excess of 10 percent for lower lip and 
chin scars, and entitlement to a 
compensable rating for periodontal 
disease, including citation to all 
pertinent law and regulations, and 
reflecting consideration of all evidence 
of record.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeals are 
timely perfected, these issues are to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should ask the veteran to 
identify all medical care providers who 
have evaluated or treated him for 
spinocerebellar degeneration and 
associated symptoms, and/or 
olipontocerebellar atrophy.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  The RO should specifically 
secure complete records of all treatment 
the veteran received at the Castle Point 
VA medical facility.  If such records 
cannot be located, including because they 
have been lost or destroyed, it should be 
so certified.

3.  Then the veteran's representative 
must be given the opportunity to review 
the claims file and comment on the 
veteran's behalf.  

4.  The RO should arrange for any further 
development that might be suggested by 
the results of the development above 
(e.g. VA examination or medical opinion).  
Then, the RO should readjudicate the 
claim in light of the evidence added to 
the record since the supplemental SOC 
issued in July 2003.  If the benefit 
sought on appeal remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his  
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to complete the record, meet 
due process requirements, and provide adequate notice and 
assistance.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded  expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


